AGREEMENT

This AGREEMENT (“Agreement”) is entered into as of the 28thst day of
February 2006, by and between First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership, (“Employer” or “Company”) and Louis
T. Donatelli (“Employee” or “Chairman”), collectively referred to as the
“Parties”.

WHEREAS, pursuant to the terms of that certain Employment Agreement dated
October 8, 2003 by and between the Parties (the “Employment Agreement”), and
that certain Non-Competition, Confidentiality and Non-Solicitation Agreement
dated October 8, 2003 by and between the Parties (the “Non-Compete Agreement”),
Employer has employed Employee as an executive of the Company; and

WHEREAS, the Parties wish to terminate the Employment Agreement and Non-Compete
Agreement as of February 28, 2006 (the “Termination Date”), and to provide for
the Chairman’s compensation thereafter as a non-employee member of the Board of
Trustees of the Company (the “Board”);

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the following, the
Parties agree as follows:

1. Employee is hereby awarded three thousand (3,000) shares of common stock of
the Company as a bonus for his services to the Company as an executive during
calendar year 2005.

2. The Employment Agreement and the Non-Compete Agreement are hereby terminated
in their entirety and each shall have no further force or effect. No payments or
benefits are or shall be due Employee thereunder.

3. While serving as Chairman of the Board as a non-employee trustee during
calendar year 2006, the Chairman will receive cash compensation based on an
annual fee of $16,000, paid in four installments of $4,000 each on March 1,
April 1, July 1 and October 1, 2006. While serving on the Investment Committee
of the Board during calendar year 2006, the Chairman will receive additional
cash compensation based on an annual fee of $5,000, paid in four installments of
$1,250 each on the same dates as above. In addition, the Chairman shall be
awarded three thousand (3,000) shares of common stock of the Company on the date
of the Annual Meeting of Shareholders, now scheduled for May 26, 2006.
Thereafter, the cash portion of the Chairman’s compensation for service as
Chairman of the Board and on committees of the Board shall be calculated and
paid on the same basis as the cash compensation paid to the other non-employee
trustees, and the stock portion of his compensation shall be twice the number of
shares awarded to each of the other non-employee trustees.

4. The Chairman shall continue to be eligible to participate in all Company
benefit programs, subject to the same payment terms as officers of the Company
and any changes or modifications by the Company to such benefits and payment
terms made in the normal course of operations, during the period he serves as a
trustee on the Board.

5. The Parties agree that this Agreement shall be binding upon and inure to the
benefit of the assigns, heirs, executors, and administrators of the Chairman and
the officers, directors, employees, agents, parents, affiliates, predecessors,
successors, purchasers, assigns, and representatives of Employer, that this
Agreement contains the entire agreement and understanding of the Parties, that
there are not additional promises or terms among the Parties other than those
contained herein, and that this Agreement shall not be modified except in
writing signed by each of the Parties. Any and all prior agreements between the
Parties are null and void and are superceded by this Agreement.

6. Employee represents that he has read this Agreement, that he understands all
of its terms, and that he enters into this Agreement voluntarily and with
knowledge of its effect.

7. This Agreement and any amendment hereto may be executed in any number of
counterparts and by each Party on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one of the same instrument. Any Party may execute
this Agreement by delivery to the other Party of a facsimile copy hereof
evidencing such Party’s signature.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

/s/ Louis T. Donatelli     

LOUIS T. DONATELLI

FIRST POTOMAC REALTY INVESTMENT

LIMITED PARTNERSHIP

By: First Potomac Realty Trust, its General Partner

By: /s/ Joel F. Bonder
Joel F. Bonder
Executive Vice President
and General Counsel


